DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 134-153 in the reply filed on April 6, 2022 is acknowledged.
Claim 154 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 6, 2022.
The Office acknowledges Applicants’ remark regarding rejoinder of the claim corresponding to the non-elected invention.  It is advised that in order to retain the right to rejoinder, the non-elected and withdrawn claim must be amended during and throughout prosecution to remain commensurate in scope of the elected product claims.
Failure to do so will result in the Applicants’ right to rejoinder.

Information Disclosure Statement
The IDS received on March 4, 2020 and February 12, 2021 are proper and are being considered by the Examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because some of the objects in the figure are not clearly visible. For example, Figures 1B and 2B contain what appears to be the structures of AMP, CMP, UMP, GMP, but the actual structures depicted are not clear. Figure 3A contains text which are not clearly visible.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 138 and 146 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 138 is indefinite because the claim recites a step while being dependent on a product claim.  The office suggests using “configured to” in order to define a component of a device which performs the recited step.
Claim 146 is indefinite for reciting the limitation, “transmembrane channel contains a molecular adaptor” because the limitation is unduly broad.  The claim simply recites that a molecular adaptor is contained but does not further recite what the function of the adaptor is nor what the molecular adaptor is constructed of, which embraces any molecular structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 134-146 and 148-153 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2016/0327507 A1, published November 10, 2016) in view of Clarke et al. (Nature nanotechnology, February 2009, vol. 4, pages 265-270).
With regard to claim 134, Davis et al. teach a device comprising a device which is configured to comprise a nanopore therein, represented by the below figure (reproduced from Fig 2):

    PNG
    media_image1.png
    480
    685
    media_image1.png
    Greyscale
As seen, the device comprises a substrate comprising a chamber comprising a proximal opening, a distal opening, sidewalls and an interior volume (210 is the chamber, comprises side walls (left and right side to 21), said chamber comprising a proximal and distal opening (see the top side between 205 and 210; and bottom side between 210 and 202); a first seal over the proximal opening of the chamber and a second seal over the distal opening of the chamber (see the membrane 205 for the proximal and the element 202 for the distal end); a transmembrane channel in the first seal (see 206, nanopore, section [0069]); and a component configured to detect an interaction between a molecule and the transmembrane channel (“system can apply a stimulus (voltage or current) across the molecule/pore complex and measure the response”, section [0067]; “species of interest (e.g., the nucleic acid molecule or tag molecule) moves from cis to trans during detection”, section [0068]).
	With regard to claim 138, the detection is the detection of current (“apply a stimulus (voltage or current) across the molecule/pore complex and measure the response”, section [0068]).
	With regard to claims 139 and 141, the transmembrane channel is a biological nanopore (“nanopore is … MspA … alpha-hemolysin … any protein having at least 70% homology”, section [0010]).
	With regard to claim 140, the first seal is a planar lipid bilayer or a triblock copolymer (“lipid bilayer is formed … inserting a nanopore into the lipid bilayers”, section [0010]).
	With regard to claim 142, the transmembrane is a solid state nanopore (“membrane may be an organic membrane … or a synthetic membrane”, section [0055]).
	With regard to claim 143, the nucleic acid is RNA or DNA and single-stranded (“biochips produced … herein can be used for nucleic acid molecule identification and polymer … sequencing …”, section [0005]; “a nucleic acid is deoxyribonucleic acid (DNA) or ribonucleic acid (RNA) … may be single-stranded or double stranded”, section [0057]).
	With regard to claim 145, the transmembrane channel is a mutant, mutated, or engineered (“membrane may be organic membrane … or a synthetic membrane …”, section [0055]; “nanopore is … at least 70% homology to … MspA … alpha-hemolysin, or any combination thereof”, section [0146]).
	With regard to claim 149, the enzyme is attached inside the chamber which is an interior surface (“enzyme, e.g., polymerase … or other enzyme … is attached to and/or is located in proximity to the nanopore”, section [0204]).
	With regard to claim 152, Davis et al. explicitly teach that the well depths are 2.5 m, 3 m, 3.5m, 4m, 4.5m (“depth of the well is measured from the surface of the biochip and/or bottom of the membrane to the top of the electrode and/or bottom of the electrode …”, section [0091]).
	With regard to claim 153, Davis et al. teach a multiplex device comprising a plurality of the structures disclosed above (see Figures 6 and 7, for example; “a plurality of electrodes in the plurality of wells …”, section [0070]).
	Davis et al. teach that an enzyme can be attached to or located in proximity to the nanore (“enzyme, e.g., polymerase … or other enzyme … is attached to and/or is located in proximity to the nanopore”, section [0204]), but do not explicitly teach the distance of the enzyme to the first seal of greater than 100 nm to about 2000 nm.
Davis et al. do not teach the exact volume of the wells comprised by their device, such as less than 10 femtoliters.
	Davis et al. do not teach that the enzyme can cleave one or more monomeric units from a polymer (claim 135), wherein an enzyme is attached to an interior surface of the chamber at a distance of the first seal of about 500 nm to about 1000 nm (claim 136), or that the interior volume of the chamber is confined volume of about 100 zeptoliters to about 1 picoliters or about 1 attoliter and about 1 femtoliter (claim 137).
	The enzyme attached does not cleave the polymer into a monomeric unit, wherein the monomeric unit is nucleotide monophosphate, a modified nucleotide monophosphate, etc. (claim 144).
	Davis et al. do not explicitly teach that their transmembrane channel contains a molecular adapter (claim 146).
	Davis et al. do not teach that the enzyme is attached to the second seal (claim 148), wherein the enzyme is attached to a metallic layer on the interior surface of the chamber (claim 150), or a side wall of a chamber (claim 151).
	Clarke et al. teach a method identified as, “continuous base identification for single-molecule nanopore DNA sequencing”.
The artisans teach sequencing single-stranded DNA molecule via nanopore by cleaving the single-stranded DNA molecule with an exonuclease, wherein the cleavage releases each monomeric, nucleoside monophosphate, and the released monomers traverse through the nanopore, resulting in a detectable signal:
“[a]n alternative approach to single-molecule sequencing uses an exonuclease to liberate individual nucleoside monophosphates from a strand of DNA.  The bases are identified in order of release … means to detect unlabeled nucleotides at the single-molecule level would be a valuable alternative … we solve the key technical problems for real-time, high-resolution nucleoside monophosphate detection” (page 265, 2nd column)

“advances represent the realization of a complete nanopore base detector, which when combined with a compatible exonuclease DNA processing system, will provide the basis of a complete nanopore sequencer” (page 265, 2nd column, bottom paragraph to page 266, 1st column, 1st paragraph)

“to use HL for exonuclease sequencing, enzymatic cleavage of nucleotides from a DNA strand in close proximity to the mouth of the nanopore is required … The protein nanopore construct was used to identify dNMPs produced in solution from ssDNA and ExoI from E. coli”, page 268, 2nd column)

With regard to claims 135 and 144, Clarke et al .teach that the exonuclease cleaves single-stranded DNA (i.e., polymer) into the dNMPs (nucleotide monophosphates) (see above).
With regard to claim 146, Clarke et al. also teach that the transmembrane also comprises a molecular adapter (“position of the adapter within the barrel of the pore has been optimized to improve the base discrimination at high data acquisition rates …”, page 265, 2nd column).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davis et al. with the teachings of Clarke et al., thereby arriving at the invention as claimed for the following reasons.
As discussed above, Davis et al. teach as well as evidence that devices comprising physical structures, such as a well having sidewalls, with top and bottom seals with a transmembrane comprising nanopore have been well-established before the effective filing date of the claimed invention.  In addition, the use of an enzymes within the well of such devices have also been well-established as noted by Davis et al.:
“enzyme, e.g., polymerase … or other enzyme … is attached to and/or is located in proximity to the nanopore” (section [0204])

While Davis et al. do not explicitly teach what “other enzyme[s]” can be attached and utilized in their device, one of ordinary skill in the art would have recognized that other prior art known means of sequencing via nanopore would have also be combinable, such as the exonuclease mediated sequencing means disclosed by Clark et al.
In addition, one of ordinary skill in the art would have been motivated to pay particular attention to the location of the enzyme within the well space of the Davis et al.’s device as both Davis et al. and Clarke et al. explicitly instruct that any enzymes to be used in conjunction with nanopore for sequencing reactions should be located in close proximity to the nanopore’s opening.
Therefore, one of ordinary skill in the art would have been motivated and would have had a reasonable expectation of success at immobilizing the exonuclease enzyme of Clarke et al. within the well space (including the top, bottom, sidewalls) so long as the exonuclease was in close proximity to the transmembrane comprising the nanopore, in order for the cleaved nucleotide monomers to be able to travel through the nanopore for signal detection.
Whether such an attachment would have been found on the bottom surface of the wells of Davis et al. (claim 148) which is the electrode (or metallic) surface of Davis (claim 150), or the sidewall of the chamber (claim 151), would have been expected to yield the same predictable outcome so long as the enzyme was placed in proximity to the nanopore, with the proper distance that produced signals from the cleaved dNMPs as they traveled through the nanopore.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  
The different locations where the enzyme of Clarke et al. is fixed within the well of Davis et al.’s device would have been expected to produce the same predictable outcome because the signal generated from the cleaved dNMPs would not have depended on whether the enzyme was immobilized to the top, sidewalls or the bottom of the well structure, but whether or not the enzyme was located in an optimal proximity to the nanopore’s opening.
In addition, the determination of the enzyme’s distance from the nanopore would also have been within the purview of the ordinarily skilled artisan based on the general teachings provided by Clarke et al. who taught that the location of the enzyme and its distance to the nanopore is critical:
“to use HL for exonuclease sequencing, enzymatic cleavage of nucleotides from a DNA strand in close proximity to the mouth of the nanopore is required … The protein nanopore construct was used to identify dNMPs produced in solution from ssDNA and ExoI from E. coli”, page 268, 2nd column)

MPEP 2144.05(II)(B) refers to the decision in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), wherein the court stated that, “a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of optimum workable ranges of said variable might be characterized as routine experimentation.
This is precisely the situation here as Clarke et al. explicitly emphasized the distance of the enzyme to the nanopore for the sequencing reaction to occur, this result-effective variable would have been optimized by the ordinarily skilled artisan by routine experimentation.
Thus, the optimal distance from the enzyme to the nanopore would have been as presently claimed in claim 136 or the volume of the interior volume of the chamber which allows for such a distance (as claimed in claim 137) would have been discovered by the ordinarily skilled artisan based on routine optimization of result-effective variables which have been taught by Clarke et al.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claim 147 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2016/0327507 A1, published November 10, 2016) in view of Clarke et al. (Nature nanotechnology, February 2009, vol. 4, pages 265-270) as applied to claims 134-146 and 148-153 above, and further in view of Hermanova et al. (Nanoscale, 2015, vol. 7, pages 5852-5858).
	The teachings of Davis et al. and Clarke et al. have already been discussed above.
	Davis et al. and Clarke et al. do not explicitly teach that the enzyme immobilized at the bottom surface of the device comprises a second membrane.
	Hermanova et al. teach that immobilizing enzymes on graphene oxide coated surface results in better thermal stability and high solvent tolerance (Abstract).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davis et al. and Clarke et al. with the teachings of Hermanova et al., thereby arriving at the invention as claimed for the following reasons.
	As discussed previously, one of ordinary skill in the art would have been motivated to immobilize the exonuclease of Clarke et al. at anywhere within the interior surface of the well of Davis et al.’s device so long as the exonuclease was positioned proximate to the nanopore.
	In fact, Davis et al. teach that enzyme could be tethered proximate to the nanopore:
“attaching a polymerase to a nanopore involves attaching a linker molecule …”, (section [0204])

While the Davis et al. did not explicitly state that other means of immobilizing the enzyme should be considered, based on the teachings of Hermanova et al. who state that graphene oxide coated (herein, “GO”) enabled, “tethering of enzyme molecules to yield bio-conjugates with improved thermostability, reusability and storage stability” (page 5852, 2nd column) with explicit demonstration of GO-immobilized lipase, wherein the GO-immobilization resulting in the “lipase show[ing] thermal stability retaining up to 65% activity at 70oC if immobilized on GO, which is approximately 10-fold higher than for native, non-immobilized enzyme” (page 5852, 2nd column), one of ordinary skill in the art would have been motivated to combine the teachings of Hermanova et al. with the teachings of Davis et al. and Clarke et al., arriving at the claimed device comprising an exonuclease immobilized on the bottom surface of the well, via GO.
For these reasons, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        May 3, 2022
/YJK/